Citation Nr: 1710612	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-49 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service connected left knee scar.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected bilateral pleural plaques.


REPRESENTATION

Appellant represented by:	Attorney John S. Berry


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota and a February 2010 rating decision of the RO in Des Moines, Iowa.  

The Board remanded the claims for entitlement to service connection for a lumbar spine disability and a left knee disability in October 2012.  Additional development of the evidence was completed on those claims, and the case was returned to the Board for appellate review. 

While the appeal was pending on remand for those claims, the Veteran perfected timely substantive appeals for claims for entitlement to service connection for obstructive sleep apnea, headaches, and a cervical spine disability.  The Board then remanded the case again in September 2014 for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's left knee disability did not have its onset in active service, is not otherwise the result of a disease or injury incurred in active service, and was not incurred within a year of service.

2.  The Veteran's lumbar spine disability did not have its onset in active service, is not otherwise the result of a disease or injury incurred in active service, was not incurred within a year of service, and was not caused or aggravated by the left knee scar.

3.  The Veteran's cervical spine arthritis did not have its onset in active service, is not otherwise the result of a disease or injury incurred in active service, and was not incurred within a year of service.

4.  The Veteran's headaches did not have their onset in active service and are not otherwise the result of a disease or injury incurred in active service

5.  Obstructive sleep apnea did not have its onset in active service and is not otherwise the result of a disease or injury incurred in active service, and was not caused or aggravated by the service-connected bilateral pleural plaques.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a lumbar spine disability, to include as secondary to the service connected left knee scar, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for obstructive sleep apnea, to include as secondary to service-connected bilateral pleural plaques, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify was met letters to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and Social Security records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in November 2015 in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that the November 2015 VA examiner complied with the instructions in the September 2014 Board remand by considering the Veteran's treatment records.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  An additional opinion regarding sleep apnea was obtained in August 2016.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Service connection for certain chronic diseases, including arthritis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

A.  L Knee Disability, Lumbar Spine Disability, Cervical Spine Disability, and Headaches

The STRs show that in June 1957 the Veteran suffered a laceration to the forehead and nose in a motor vehicle accident when he was thrown against the windshield.  In July 1957 the Veteran had swelling of the knees that had lasted for two weeks.  Internal derangement of the left knee was diagnosed in December 1957.  In August 1958 the Veteran was brought to the hospital because of an effusion of the left knee.  The Veteran believed that he had fallen down and hit the knee.  In October 1958 the Veteran underwent left knee surgery.  The November 1958 discharge examination was normal in regards to a left knee disability, the lumbar and cervical spines, and headaches. 

A September 2003 VA treatment record shows that the Veteran indicated that he was not having pain and was not being treated for pain.  An April 2004 private treatment record reflects that the Veteran complained of intermittent left knee pain for years.  It was noted that the Veteran had an open procedure with a medial incision in the 1950s when he was in the military, which the Veteran believed was for patellar instability problems.  The majority of the pain was on the medial side of the knee.  The assessment was early degenerative change, left knee.  September 2004 VA treatment records indicate that an examination of the Veteran was negative for muscle cramps/pain, joint pain, stiffness, and headaches.  August 2006 VA treatment records indicate that the Veteran had the "usual" muscle pain/aches.  Private January 2008 chiropractic treatment notes indicate that the Veteran's chief complaint was low back and neck pain and he was not sure how it occurred.

The Veteran wrote in a June 2009 statement that he injured his left knee around 1956 or 1957 and that he had surgery in Balboa Hospital in San Diego.  He also wrote that he handled heavy ammunition in service, which had affected his low back and left knee.  June 2009 VA treatment records indicate that the Veteran had low back pain and left knee pain for which he occasionally took ibuprofen.

In October 2009, the Veteran had a VA examination at which he reported that after service he worked putting up highway signs, as a welder for 10 years starting during the Johnson administration, and as an operator for a power plant for 15 to 20 years, retiring in 1996.  The Veteran said that he started having real problems with his left knee in 1994 and that he had had cortisone shots.  The examiner diagnosed the Veteran with a medial collateral ligament strain and opined that it was less likely than not that the in-service surgery would have had a relationship to his current medial joint line tenderness or pain.  The large amount of time after service without symptomatology was noted, and the examiner would have expected it to be closer to the in-service surgery if it was related to the surgery.  

In regards to the back, the Veteran reported pain in the mid-back area, and the examiner noted that during service the Veteran was given a spinal for his knee, which the Veteran said caused mid-back pain.  The examiner diagnosed the Veteran with minimal degenerative changes of the lumbar spine and opined that it was less likely than not that the 1956 spinal resulted in chronic pain.  There was nothing in the literature documenting anything like this.

An April 2011 private treatment record shows that the Veteran denied migraine headaches, and an August 2011 VA treatment record shows that he denied headaches.  An August 2011 private treatment record reflects that the Veteran reported left knee pain with gradual onset of a month's duration following no specific incident.  In October 2011, a VA examiner reviewed the claims file and opined that it was less likely than not that the left knee disability incurred in service or was caused by the in-service surgery.	

In a February 2012 statement, the Veteran's representative wrote that around 1961 the Veteran sought medical attention for headaches but that the records are not available.  The Veteran reported continuing to have headaches related to the in-service motor vehicle accident.  The Veteran continued to report knee pain at a March 2012 private treatment visit, and he received injections.

The Veteran had a VA examination for headaches and a cervical spine disability in June 2012 at which he reported that both started after the 1957 motor vehicle accident.  The examiner noted that the Veteran had never been diagnosed with a headache condition and did not diagnose him at the examination.  In regards to a cervical spine disability, the examiner wrote in the diagnosis section of the examination report, "[S]ubjective complaint of neck pain without other diagnosis. [no arthritis]."  The Veteran reported getting headaches three times a week that lasted for less than a whole day and started at the base of the neck.  They usually occurred with neck pain and did not involve prostrating or radiating pain, aura, or photophobia.  The pattern, frequency, and severity of these headaches had not changed in many years.  A neurological examination was normal.  The examiner opined that it is less likely that the Veteran's cervical spine arthritis and headaches were caused by or related to the 1957 motor vehicle accident.  It was noted that the exit examination from service was negative for complaints of neck pain or headaches.  The post-military history of headaches was vague and without documentation, and there were only two mentions of headaches in the VA treatment records.  There was not a working diagnosis of a cervical spine disability or headaches in the VA problem list.

The Veteran's wife wrote in September 2012 that she married the Veteran in 1958 and that after they were married he had headaches.  The headaches got worse shortly after service, and the Veteran had treatment at that time.  The Veteran went to chiropractors and took ibuprofen.

The Veteran had a VA examination in February 2013 at which he said that his back had been really bad for the past four years.  The Veteran said that he did not have back pain every day because of medication.  The examiner opined that the lumbar spine disability was less likely than not incurred in service or caused by the in-service motor vehicle accident.  It was noted that the Veteran had mild degenerative changes of the lumbosacral spine, which could only be due to arthritis involving the facet joints.  There was no documentation of an in-service back injury and no medical information linking the Veteran's report of in-service back pain to the current diagnosis.  The Veteran worked for a number of years after service as a laborer, which contributed to a gradual onset of degenerative changes, and the low back pain symptoms worsened four years before.  The examiner also opined that it was less likely than not that the low back disability was proximately due to or a result of the service-connected left knee scar.  It was noted that a nexus would require neurological changes indicating a pathological gait due to nerve damage or weakness, or significant leg shortening.  The examiner further noted that STRs from October 1958 indicated that the left knee was in good condition with a full range of motion and stable joint.  The record did not show a chronic knee or back condition at discharge.

The Veteran also had a VA examination for his left knee in February 2013 at which he reported a swollen knee during service that may have occurred from striking a ladder.  The examiner diagnosed the Veteran with bilateral mild degenerative arthritis and opined that it was less likely than not incurred in or caused by service.  It was noted that the separation examination was negative and that notes from October 1958 indicate that the left knee was doing well with no swelling and full range of motion.  The post-service treatment records do not show that knee pain was noticeable prior to 2004.  It was less likely than not that the Veteran had a rheumatoid-like illness during service because urinalysis and sed rate (inflammatory factor) were normal when tested in July 1957.  The examiner also noted that the Veteran reported at an August 2011 treatment visit that the onset of knee pain had been gradual following no specific incident.  

July 2013 and April 2014 VA treatment records show that the Veteran denied headaches, back pain, or leg or joint pain, and private treatments beginning in March 2014 do not show headaches, back pain, or joint pain until October 2015, when the Veteran had back and hip pain.

The Veteran had a VA examination for his back in November 2015 at which he was diagnosed with degenerative arthritis of the spine.  He reported having back pain on a daily basis with no radiation.  There were flare-ups once a month for which he went to a chiropractor.  The examiner opined that it was less likely as not that the Veteran had a diagnosis of lumbar degenerative changes with minimal L4 displacement that occurred in August 1958 or due to the subsequent arthrotomy.  The examiner also opined that it was less likely than not that the Veteran's lumbar degenerative changes with minimal L4 displacement was proximately due to or the result of the left knee scar or a left knee disability other than the scar.  It was noted that a February 2009 chiropractic note stated that the onset of the Veteran's low back and neck symptoms was in January 2008.  When the Veteran was asked if this was the result of work or a car accident, he responded no.  The Veteran was diagnosed with mild degenerative arthritis of the lumbosacral spine in October 2009.  There was no medical evidence for complaints of a back condition or complaints of back pain during service.  The examiner further noted that after service the Veteran worked at a power plant for many years, which involved prolonged standing, carrying, and lifting, and this contributed to the arthritis.  In regards to service connection on a secondary basis, the examiner noted that unless there was a neurological injury, muscle damage, or significant leg length shortening, it would be unlikely that the back condition would be caused or aggravated by the left knee disability/scar.  The examiner felt that a chiropractic treatment note indicating a "short leg" was not probative because it did not indicate whether the leg lengths were measured or which leg was shorter.  At the VA examination, the left leg was 90.5 cm. and the right leg was 91 cm., which the examiner did not feel was a significant finding.  An article was cited from Workplace Safety and Insurance Appeals Tribunal stating that shortening of the leg does not cause symptoms.  The examiner further noted that about 5 percent of people have one leg that is up to 4 to 5 cm. shorter than the other, and that they are unaware of except when getting fitted for clothes.  A leg length discrepancy greater than 4 to 5 cm. would likely put extra stress on the leg.

The Veteran also had a VA examination for the left knee in November 2015, and the examiner opined that it was less likely as not that the Veteran has a diagnosis of left knee collateral ligament strain and degenerative arthritis that was incurred in or caused by his period of service.  It was also less likely as not that the Veteran had a diagnosis of left knee medial collateral ligament strain and degenerative arthritis that was incurred in or caused by the injury the occurred in March 1958 or subsequent arthrotomy.  It was noted that the Veteran presently had bilateral osteoarthritis of his knees with the left knee worse and that traumatic arthritis usually develops within three years of an injury, and there was only possible early arthritis as of 2004.  The examiner felt that it would be difficult to imagine that the Veteran had such severe arthritis after service from his injury when he did not present with symptoms until 2004, which was 46 years later.  

At November 2015 VA examinations for the neck and headaches, the Veteran was diagnosed with cervical degenerative joint disease and tension headaches.  The Veteran said that his headaches must be related to the in-service accident.  He had intermittent headaches once or twice a month. The examiner opined that it was less likely as not that the Veteran has a diagnosis of cervical spine arthritis or headaches that were caused by or were related in part to military service.  It was also less likely than not that the Veteran had a diagnosis of cervical spine arthritis or headaches that was caused by or related, in part, to the August 1957 motor vehicle accident.  In addition, it was less likely than not that the Veteran's headaches were related to a cervical spine disability.  The examiner noted that the STRs do not show that the Veteran complained of headaches or neck pain at the time of the in-service accident or for several years thereafter.  It was further noted that there was minimal evidence for headaches in the VA medical records and private chiropractic treatment records.  While the Veteran clearly had headaches, which were evidenced in February 2009 chiropractic treatment records and 2012 VA treatment, it was very unlikely that the Veteran would not have headaches initially after a head injury and then suddenly develop them 50 years after the injury.  The examiner also noted that the in-service head injury involved the front of the head and at the examination the Veteran was complaining of headaches on the right side of the head.  

The back, knee, and cervical disabilities involved in this case and headaches require specialized training for a determination as to diagnosis and causation, and therefore lay opinions on etiology do not constitute competent evidence.  The Veteran's statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology). 

The Board finds the November 2015 opinions from the VA examiner that it is less likely than not that that these disabilities  are related to service on a direct or secondary basis to be of probative value.  "[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There are no competent opinions of record that the left knee disability, lumbar spine disability, cervical spine disability, and headaches are related to service on a direct basis or that the lumbar spine disability was caused or aggravated by the service-connected left knee scar.  The Board also notes that the record does not show that the Veteran has had continuity of symptoms of arthritis since service.  As discussed above, there were numerous times during treatment when the Veteran reported not having back, neck, or joint pain, and during private chiropractic treatment he reported the pain beginning in 2008, that it was not due to a car accident, and that he was not sure how it occurred.  In regards to the left knee, it is noted that in October 2009 the Veteran reported having problems with it since 1994.     

Because the evidence preponderates against the claim of service connection for a left knee disability, a lumbar spine disability, a cervical spine disability, and headaches, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).

B.  Obstructive Sleep Apnea

The STRs do not show complaints, treatment, or a diagnosis related to obstructive sleep apnea.  Post-service records show that May 2001 and May 2007 sleep studies from private treatment showed obstructive sleep apnea.  

The Veteran had a VA examination in May 2013 at which it was noted that he was diagnosed with obstructive sleep apnea in 2001 and that he had used a CPAP machine since then.  He felt that his sleep apnea was caused by or aggravated by the service-connected bilateral pleural plaques.  The examiner opined that was less likely that the Veteran's sleep apnea was caused by, was secondary to, or was aggravated beyond its normal progression by the service-connected pleural plaques.  It was noted that UpToDate, which is a medical software resource, does not mention pleural plaques as a risk factor for sleep apnea.  There had not been any changes in the CPAP machine pressures for many years, suggesting that the sleep apnea was stable.  Generally, pleural plaques are clinically silent or asymptomatic, and the medical records show stable chronic obstructive pulmonary disease (COPD), asthma, and sleep apnea over the last two or more years.  Sleep apnea proceeded the diagnosis of pleural plaques by 10 years, and the record does not suggest that sleep apnea was caused by or a result of the plaques.

The Veteran underwent another VA examination in November 2015.  The examiner opined that it was less likely as not that the Veteran's obstructive sleep apnea was proximately due to or the result of the service-connected bilateral pleural plaques because obstructive sleep apnea involves the palate and pharynx, or upper neck, while pleural plaques are frequently asymptomatic and involve the lungs.  Pleural plaques are not associate with sleep apnea.  The pleural plaques were first found by a 2011 CT scan, while obstructive sleep apnea was diagnosed in May 2001.  The examiner noted that while the Veteran said he first used a CPAP machine in 1971, they were not invented until 1981.  The Veteran corrected himself to say that he was started on a CPAP machine more recently.  The examiner also opined that it was less likely that the Veteran's obstructive sleep apnea was aggravated beyond its natural progression by the service-connected pleural plaques.  It was noted that the Veteran's treatment records do not support this, including no medical evidence of worsening of carbon dioxide retention by pleural plaques.  The records show a 55 pack a year history of smoking, which is well known to worsen COPD/hypoxia.  The examiner felt that it was at least as likely as not that the Veteran's weight gain was a contributing factor to the aggravation of sleep apnea.  According to UpToDate, the more important risk factor for obstructive sleep apnea were advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  The examiner specifically noted that he reviewed the private treatment note from March 2014 and that in October 2014 oxygen was added to the CPAP at night, which is not relevant to whether there is a link to service.

In February 2016 the file was reviewed by an Advanced Registered Nurse Practitioner (ARNP) who stated that pleural plaques are a clinical finding, not a diagnosis, and that the Veteran should by default be diagnosed with pulmonary fibrosis, for which medical literature shows a possible relationship with obstructive sleep apnea.  It was at least as likely as not that the Veteran's obstructive sleep apnea was secondary to and/or was aggravated by the service-connected bilateral pleural plaques.

A Veterans Health Administration (VHA) pulmonologist reviewed the record in August 2016 and opined that the Veteran's service-connected respiratory disability continued to be characterized as pleural plaques and not pulmonary fibrosis.  It was not at least 50 percent probable that the Veteran's obstructive sleep apnea was caused or aggravated by the pleural plaques.  The VHA pulmonologist endorsed the reasoning of the May 2013 and November 2015 VA examinations.  It was noted that pulmonary fibrosis is caused by asbestosis and is distinct from pleural plaques.  The Veteran's CT scan and pulmonary function test results are not consistent with asbestosis.  

In December 2016 the ARNP who wrote the February 2016 opinion reviewed the record again and opined that the August 2016 opinion from the VHA pulmonologist was insufficient.  The ARNP wrote that the August 2016 opinion discussed why the Veteran does not have asbestosis of pulmonary fibrosis, which is not of issue since the Veteran is only service connected for bilateral pleural plaques.  The Board notes that the VHA pulmonologist was asked to address this because the correct diagnosis for the Veteran's service-connected pulmonary disability was raised by the ARNP in the February 2016 opinion.  

The ARNP further wrote in December that only evidence related to the service-connected pleural plaques should be considered and that the statement by the November 2015 VA examiner that there is no link between pleural plaques and obstructive sleep apnea in the scientific literature is an untrue statement.  She continued that pleural plaques reduce the exchange of oxygen and carbon dioxide.  It is a restrictive lung disease, which causes poor sleep quality, frequent arousals, hypoxia, and hypercapnia, which were documented on the Veteran's sleep study.  The ARNP opined that it was at least as likely as not that the Veteran's service-connected bilateral pleural plaques contributed to and/or at least aggravated the Veteran's obstructive sleep apnea.

In regards to the possible link between pleural plaques and obstructive sleep apnea, the Board notes that the November 2015 VA examiner considered this.  The examiner cited treatment records showing no medical evidence of worsening of carbon dioxide retention by pleural plaques.  Therefore, the ARNP's statement that the pleural plaques affect the exchange of carbon dioxide and oxygen in the lungs and that this affected the Veteran's sleep is not given probative value because it does not consider test results specific to the Veteran showing no such occurrence.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Furthermore, while the VHA pulmonologist wrote that it had been noted that there are no links between pleural plaques and obstructive sleep apnea in the literature, he also endorsed the findings of the November 2015 VA examiner, who specifically considered the effect of the Veteran's pleural plaques when considering whether they aggravated obstructive sleep apnea.  The VHA pulmonologist therefore did consider whether pleural plaques caused or aggravated the Veteran's obstructive sleep apnea.  The opinions of the ARNP are of less probative value than those of the November 2015 VA examiner and the VHA pulmonologist because the Veteran's test results showing the effect of pleural plaques were not considered by the ARNP.  The test results show that the general statement by the ARNP about pleural plaques and reduced carbon dioxide exchange is not applicable to the Veteran.

Obstructive sleep apnea requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  The Veteran's statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  As discussed above, the ARNP's opinions are not given probative value, and there are no other competent opinions of record indicating that sleep apnea is related to service on a direct or secondary basis.

Because the evidence preponderates against the claim of service connection for obstructive sleep apnea, to include as secondary to service-connected bilateral pleural plaques, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).









	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left knee disability is denied.

Service connection for a lumbar spine disability, to include as secondary to a left knee scar, is denied.

Service connection for a cervical spine disability is denied.

Service connection for headaches is denied.

Service connection for obstructive sleep apnea, to include as secondary to bilateral pleural plaques, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


